UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6523



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NELSON RAFAEL ZAPATA-VICENTE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-01-61; CA-04-579)


Submitted:   September 19, 2005           Decided:   October 13, 2005


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Nelson Rafael Zapata-Vicente, Appellant Pro Se. Stephen Wiley
Miller,   Angela  Mastandrea-Miller,   Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nelson Rafael Zapata-Vicente, a federal prisoner, appeals

the district court’s order construing his letter of February 14,

2005, as a successive 28 U.S.C. § 2255 (2000) motion and dismissing

the motion for lack of jurisdiction.

          Upon review, we find that Zapata-Vicente’s letter is more

appropriately     construed   as   a   motion   seeking   relief   from   the

district court’s judgment pursuant to Fed. R. Civ. P. 60(b).              See

Gonzalez v. Crosby, 125 S. Ct. 2641, 2648 (2005); United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003).         Rather than seeking

to file new claims pursuant to § 2255, Zapata-Vicente argued in his

letter that he filed his amended § 2255 motion within the time

originally allotted to him by the district court.

          Accordingly, we vacate the district court’s order and

remand for the court to consider Zapata-Vicente’s letter pursuant

to Rule 60(b).*    We express no opinion as to whether Zapata-Vicente

is entitled to relief under Rule 60(b).          We deny Zapata-Vicente’s

motion for appointment of counsel.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     VACATED AND REMANDED




     *
      We note that a certificate of appealability was granted
below.

                                   - 2 -